 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   EARTH ISLAND INSTITUTE, a non-                     No. 2:19-cv-1271
     profit corporation; CENTER FOR
12   BIOLOGICAL DIVERSITY, a non-
     profit corporation,
13                                                      ORDER EXTENDING THE TIME TO
                          Plaintiffs,                   FILE A MOTION REGARIND THE
14                                                      ADMINISTRATIVE RECORD
               v.
15
     UNITED STATES FOREST SERVICE,
16   an agency of the United States Department
     of Agriculture; MARGIE B. DEROSE,
17   Acting District Ranger, Mono Lake and
     Mammoth Ranger District, Inyo National
18   Forest, in her official capacity
19                        Defendants.
20
21             Pending before the Court is the Parties’ Joint Motion for Extension of Time to File a
22   Motion Regarding the Administrative Record. ECF No. 17. For the reasons set forth in the Joint
23   Motion, which constitute good cause, the Court approves the Parties’ Joint Motion for Extension
24   of Time. Accordingly, it is hereby ordered:
25             a.     If the Parties cannot come to a resolution regarding objections to the
26   administrative record, the following schedule is set for motions filed regarding the administrative
27   record:
28
                                                        1
 1                    i.   March 2, 2020: Deadline for Plaintiffs to file their motion regarding the

 2                         administrative record.

 3                   ii.   March 16, 2020: Deadline for Defendants to file their briefs in opposition

 4                         to Plaintiffs’ motion regarding the administrative record.

 5                  iii.   March 23, 2020: Deadline for Plaintiffs to file their reply in support of their

 6                         motion regarding the administrative record.

 7          b.     If no motions regarding the administrative record are filed, the Parties will confer

 8   about a schedule for briefing summary judgment and will file a joint proposed briefing schedule

 9   by March 16, 2020.

10          c.     If motions regarding the administrative record are filed, the parties will confer

11   about a schedule for briefing summary judgment fourteen (14) days following the Court’s ruling

12   on the administrative record motions.

13          IT IS SO ORDERED.

14   Dated: January 21, 2020

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
